UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-4882



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID W. MANUEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-01-380-A)


Submitted:   April 3, 2002                 Decided:   April 29, 2002


Before WILKINS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Jill Ptacek, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David    W.   Manuel   appeals   his   conviction   and   seven-month

sentence for attempting to interfere with the administration of

internal revenue laws in violation of 26 U.S.C. § 7212(a) (1994).

Manuel contends the evidence was insufficient to support his

conviction.    We affirm.

     In reviewing sufficiency of the evidence on appeal, we must

sustain the verdict if the record contains “substantial evidence,

taking the view most favorable to the Government, to support it.”

Glasser v. United States, 315 U.S. 60, 80 (1942).          Applying this

standard, we give due regard to the fact finder’s prerogative to

resolve questions of credibility. United States v. Burgos, 94 F.3d

849, 862-63 (4th Cir. 1996).     We conclude the Government presented

sufficient evidence for a reasonable trier of fact to find Manuel

guilty of the charges listed in the indictment beyond a reasonable

doubt.

     Accordingly, we affirm Manuel’s conviction and sentence.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                      2